DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feilchenfeld et al. (20090140343).
Regarding Claim 1, in Figs. 14-23, Feilchenfeld et al. discloses a method for forming a semiconductor structure, comprising: providing a base 11; forming a trench 18 in the base 18 (Fig. 14), and forming a first dielectric layer 21A on a bottom surface and side walls of the trench (Fig. 19); forming a conductor layer 24 , the conductor layer covering the first dielectric layer on the bottom surface of the trench (Fig. 19); forming a second dielectric layer 21B in the trench on the conductor layer; and forming a drift region 40 on a side, provided with the trench 18, of the base 11 (Fig. 19) 
Regarding Claim 2, a material of the conductor layer 24 is polysilicon (see paragraph 0099).  
Regarding Claim 3, a thickness of the conductor layer 24 ranges from 10 A to 30 A.  (see paragraph 0100)
Regarding Claim 4, the step of the forming a conductor layer 24 comprises: forming a conductor material layer, the conductor material layer covering the first dielectric layer 21A on the bottom surface of the trench and an upper surface, formed with no trench, of the base; and removing the conductor material layer on the upper surface, formed with no trench, of the base, and using a remaining conductor material layer as the conductor layer 24 (see paragraphs 0100 and 0103).  
Regarding Claim 5, wherein the process of the removing the conductor material layer on the upper surface, formed with no trench, of the base comprises a chemical mechanical polishing process (see paragraphs 0100 and 0103)  
Regarding Claim 6, in paragraphs 0082, 0098, 0099 and 0102, a material of the base 11 is monocrystalline silicon, a material of the first dielectric layer 21A is silicon oxide, and a process of forming a first dielectric layer comprises a thermal oxidation growth process.  
Regarding Claim 7, a thickness of the first dielectric layer 21A on the bottom surface of the trench ranges from 100 A to 200 A (see paragraph 0098, 0104, 0108)
Regarding Claim 8, a material of the second dielectric layer 21B is silicon oxide (see paragraph 0118).  
Regarding Claim 9, the step of forming a second dielectric layer in the trench on the conductor layer comprises: forming a second dielectric material layer in the trench on the conductor layer, an upper surface of the second dielectric material layer being higher than an upper surface of the base; and removing the second dielectric material layer higher than the upper surface of the base, and using the remaining material layer as the second dielectric layer (see paragraphs 0107, 0108, 0111, 0118, 0119 and 0121)  
Regarding Claim 10, before the step of forming a trench in the base, the method further comprises: forming a first protective layer, the first protective layer covering the base; the step of forming a trench in the base comprises: patterning the first protective layer and the base to form the trench; and before the step of the forming a drift region on a side, provided with the trench, of the base, the method further comprises: removing the first protective layer (see paragraphs 0107, 0108, 0111, 0118, 0119 and 0121)
Regarding Claim 11, a material of the first protective layer is silicon nitride (see Figs. 18-23 and paragraph 0102).  
Regarding Claim 12, after providing a base and before forming a first protective layer, the method further comprises: forming a second protective layer, the second protective layer covering the base; the step of forming a first protective layer, the first protective layer covering the base comprises: forming the first protective layer, the first protective layer covering the second protective layer; the step of the forming a trench in the base comprises: patterning the first protective layer, the second protective layer and the base to form the trench; and before the step of forming a drift region on a side, provided with the trench, of the base, the method further comprises: removing the first protective layer and the second protective layer (see Figs. 18-23).  
Regarding Claim 13, a material of the second protective layer is silicon oxide (see Figs 18-23 and paragraphs 0102 and 0118).  
Regarding Claim 14, the step of forming a drift region 40 on a side, provided with the trench, of the base comprises: doping first-type ions in the side, provided with the trench, of the base to form the drift region (see Figs. 18 and 19)
Regarding Claim 18, in Fig. 23, Feilchenfeld et al. discloses a  semiconductor structure, comprising: a base 11 comprising a drift region 40, where the base forms a trench (element 18 in Fig. 18) by the drift region; a first dielectric layer 21A, located in the trench, and covering a bottom surface and side walls of the trench; a conductor layer 24, located in the trench, and covering the first dielectric layer located on the bottom surface of the trench; and a second dielectric layer 21B, located in the trench, covering the conductor layer, and filling at least a part of the trench.  
Regarding Claim 19, a material of the conductor layer 24 is polysilicon (see paragraph 0099).  
Regarding Claim 20, a thickness of the conductor layer 24 ranges from 10 A to 30 A (see paragraph 0100).  
Regarding Claim 21, a material of the first dielectric layer 21A and a material of the second dielectric layer 21B are both silicon oxide (see paragraph 0098)
Regarding Claim 22, a thickness of the first dielectric layer 21A between the conductor layer 24 and the bottom surface of the trench ranges from 100 A to 200 A (see paragraph 0098)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feilchenfeld et al. (20090140343) in view of Wang (20090283825).
Regarding Claim 15, Feilchenfeld et al. discloses everything except to disclose the required limitation where forming a first deep well layer and a second deep well layer under the base, where the second deep well layer is located on the first deep well layer, the first deep well layer is doped with the first-type ions, and the second deep well layer is doped with second-type ions.  However, Wang et al. discloses a high-speed semiconductor device where in Fig. 4, first and second deep wells (HVPwell and dee[ NWell 420) are disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required deep wells in Feilchenfeld et al. as taught by Wang et al. in order to isolate drift region, trench and gate structures
Regarding Claim 16, in Fig. 4 of Wang et al. a first deep well layer and a second deep well layer under the base is performed before the doping first-type ions in the side, provided with the trench, of the base to form the drift region.  
Regarding Claim 17, in Fig. 4 of Wang et al. wherein the first-type ions are N-type ions, and the second-type ions are P-type ions.  
Regarding Claim 23, Feilchenfeld et al. discloses everything and including the drift region 40 is doped with first-type ions but fails to disclose the limitation where the semiconductor structure further comprises: a first deep well layer, located under the drift region, and doped with the first-type ions; and a second deep well layer, located under the drift region and on the first deep well layer, and doped with second-type ions.  However, Wang et al. discloses a high-speed semiconductor device where in Fig. 4, first and second deep wells (HVPwell and dee[ NWell 420) are disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required deep wells in Feilchenfeld et al. as taught by Wang et al. in order to isolate drift region, trench and gate structures
Regarding Claim 24, in Fig. 4 of Wang et al. the first-type ions are N-type ions, and the second-type ions are P-type ions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/19/2022